NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaICircu1't
PASTIFICIO LUCIO GAROFALO, S.P.A.,
Plaintiff-Appellant, -
V.
UNITED STATES,
Defen,dant-Appellee,
AND
AMERICAN ITALIAN PASTA COMPANY,
DAKOTA GROWERS PASTA COMPANY,
AND NEW WORLD PASTA COMPANY,
Defendcmts-Appellees.
2011-1533
Appea1 from the United StateS Court of International
Trade in consolidated case nos. 10-CV-0095 and 10-CV-
009'7, Judge Dona1d C. Pogue.
ON MOTION
ORDER

1
PASTIFlCIO LUCIO V. US 2
The United States moves for an extension of time, un-
til December 15, 2011, for the appellees to file their
response briefs, and for an extension of ti1ne, until Janu-
ary 5, 2012, for PaStificio Lucio Garofalo to file its reply
brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted 4
FoR THE CoURT
DEC 0 6 2011
/s/ J an Horbaly
Date J an Horbaly
Clerk
cC: Richard P. Ferrin, Esq.
David C. Smith, Jr., Esq. .
Carrie A. Duns111ore, Esq. g_3_ cwa-ff gm
s2 1 THE FEDERAL ClRCUlT
DEC 05 2011
JAN Hi)RBALY
CLERK